Case 2:20-cv-00204-AWA-RJK Document 18 Filed 05/02/20 Page 1 of 7 PageID# 208



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

LIGHTHOUSE FELLOWSHIP CHURCH, )
                                     )
                       Plaintiff,    )
                                     )
v.                                   )               Case No. 2:20-cv-204-AWA-RJK
                                     )
HON. RALPH NORTHAM, in his           )
official capacity of Governor of the )
Commonwealth of Virginia             )
                                     )
                       Defendants.   )

                 PLAINTIFF’S EMERGENCY MOTION FOR
       INJUNCTION PENDING APPEAL AND SUPPORTING MEMORANDUM

       Pursuant to L. Civ. R. 7 and Fed. R. App. P. 8, Plaintiff, LIGHTHOUSE FELLOWSHIP

CHURCH (“Lighthouse”), by and through the undersigned counsel, hereby moves this Court for

an Emergency Injunction Pending Appeal of this Court’s May 1, 2020 Order denying Lighthouse’s

Motion for Preliminary Injunction (dkt. 16), which is the subject of Plaintiff’s Notice of Appeal to

the United States Court of Appeals for the Fourth Circuit. (Dkt. 17).

                                  MEMORANDUM OF LAW

       1.      On April 24, 2020, Lighthouse initiated the above-captioned cause with its

Emergency Verified Complaint (dkt. 1) and Motion for Temporary Restraining Order and

Preliminary Injunction. (Dkt. 3). As the allegations of the Verified Complaint demonstrate,

Lighthouse sought a TRO and preliminary injunction restraining and enjoining Governor Northam

and his designees from unconstitutionally enforcing and applying the various COVID-19

Executive Orders and other enforcement directives (collectively “GATHERING ORDERS”)

purporting to prohibit Lighthouse, on pain of criminal sanctions, from gathering for worship
Case 2:20-cv-00204-AWA-RJK Document 18 Filed 05/02/20 Page 2 of 7 PageID# 209



services at Lighthouse, regardless of whether Lighthouse meets or exceeds the social distancing,

enhanced sanitization, and hygiene guidelines pursuant to which the Commonwealth disparately

and discriminatorily allows so-called “essential” commercial and non-religious entities (e.g., beer,

wine, and liquor stores, warehouse clubs, ‘big box’ and ‘supercenter’ stores) to accommodate

gatherings, crowds, and masses of more than ten (10) individuals—indeed, with no numerical

limit—without scrutiny or threat of criminal sanctions. (Dkt. 1, V. Compl. ¶1).

       2.      As shown in the Verified Complaint, the GATHERING ORDERS have been

interpreted, applied, and enforced, including against the Pastor of Lighthouse, such that police

officers in the Commonwealth of Virginia have visited Virginia churches, such as Lighthouse,

threatened to impose, and in the case of Lighthouse, actually imposed, criminal sanctions against

religious gatherings that include more than ten individuals, regardless of whether appropriate and

government-recommended social distancing, enhanced sanitization, and personal hygiene

recommendations are practiced. (V. Compl. ¶2).

       3.      At around the same time as Governor Northam’s Executive Orders surrounding

COVID-19 were being used to impose criminal sanctions on Lighthouse’s pastor, officials in other

jurisdictions had similarly threatened to impose criminal sanctions on other religious gatherings.

In Louisville, Kentucky, for example, the government threatened to use police to impose criminal

sanctions on those individuals found in violation of similar COVID-19 orders and threatened to

impose various sanctions on individuals found in violation of such orders. The United States

District Court for the Western District of Kentucky found that the mere threat of such criminal

sanction warranted a TRO. See On Fire Christian Center, Inc. v. Fischer, No. 3:20-cv-264-JRW,

2020 WL 1820249 (W.D. Ky. Apr. 11, 2020) [hereinafter On Fire]. The On Fire TRO enjoined

the Mayor of Louisville from “enforcing, attempting to enforce, threatening to enforce, or



                                                 2
Case 2:20-cv-00204-AWA-RJK Document 18 Filed 05/02/20 Page 3 of 7 PageID# 210



otherwise requiring compliance with any prohibition on drive-in church services at On Fire.”

Id. at *1 (emphasis added). (V. Compl. ¶3).

       4.      Additionally, the Governor of Kansas had imposed a virtually identical restriction

on religious gatherings in Kansas, stating that “gatherings” of more than 10 individuals are

prohibited, including religious gatherings. On April 18, 2020, the United States District for the

District of Kansas issued a TRO enjoining Kansas officials from enforcing its discriminatory

prohibition on religious gatherings and required the government to treat “religious” worship

services the same as other similar gatherings that are permitted. See First Baptist Church. v. Kelly,

No. 20-1102-JWB, 2020 WL 1910021, *6–7 (D. Kan. Apr. 18, 2020) [hereinafter First Baptist].

The First Baptist TRO specifically stated that the government’s disparate treatment of religious

gatherings was a violation of the Free Exercise Clause because it showed that “religious activities

were specifically targeted for more onerous restrictions than comparable secular activities,”

and that the churches had shown irreparable harm because they would “be prevented from

gathering for worship at their churches” during the pendency of the executive order. Id. at *7–8

(emphasis added). In discussing the Kansas orders—which imposed a 10-person limit on in-person

gatherings just as the Governor Northam orders here—the court said that specifically singling out

religious gatherings for disparate treatment while permitting other non-religious activities

“show[s] that these executive orders expressly target religious gatherings on a broad scale and are,

therefore, not facially neutral,” First Baptist, 2020 WL 1910021, at *7, and—much like here—

“churches and religious activities appear to have been singled out among essential functions for

stricter treatment. It appears to be the only essential function whose core purpose—association

for the purpose of worship—had been basically eliminated.” Id. (emphasis added). Thus, the




                                                 3
Case 2:20-cv-00204-AWA-RJK Document 18 Filed 05/02/20 Page 4 of 7 PageID# 211



court found that Kansas should be enjoined from enforcing their disparate terms against churches.

(V. Compl. ¶6).

       5.      Yet, what the government in Louisville only threatened to do, Governor Northam

and police officers in the Commonwealth of Virginia actually did to Lighthouse on April 5, 2020.

Pursuant to Governor Northam’s Executive Order prohibiting the in-person gathering of more than

10 individuals, the Town of Chincoteague Police Department actually issued a criminal citation

and summons to Pastor Kevin Wilson of Lighthouse (“Pastor Wilson”) for the sole act of holding

a church service in the Commonwealth of Virginia. In addition to that actually imposed criminal

sanction, officials in the Commonwealth threatened to impose similar criminal sanctions on

Lighthouse, its pastor, and each and every member and/or attendee who dared visit the Lighthouse

Fellowship Church’s service on Easter Sunday or any other worship service held while Governor

Northam’s orders are in effect. Additionally, the Virginia State Police—acting under the direction

of Governor Northam’s orders—have publicly declared that they would enforce the Governor’s

orders and have threatened to impose criminal sanctions on those found in violation of them.

Absent emergency relief from this Court, Lighthouse, its pastor, and all members and/or attendees

will suffer immediate and irreparable injury, including this Sunday, from the threat of criminal

prosecution for the mere act of engaging in the free exercise of religion and going to church. (V.

Compl. ¶4).

       6.      Lighthouse prayed unto this Court to issue a TRO and preliminary injunction

restraining and enjoining Governor Northam from similarly enforcing, attempting to enforce,

threatening to enforce, or otherwise requiring compliance with any prohibition on religious

gatherings of more than 10 individuals, as against Lighthouse.




                                                4
Case 2:20-cv-00204-AWA-RJK Document 18 Filed 05/02/20 Page 5 of 7 PageID# 212



        7.      On May 1, 2020, this Court issued its Order denying Lighthouse’s request for a

TRO and a preliminary injunction. (Dkt. 16). In that Order, this Court found that Lighthouse was

not likely to succeed on the merits, that it did not demonstrate irreparable harm, that the balance

of the equities did not favor injunctive relief, and that the public interest did not favor a preliminary

injunction. (Dkt. 16, at 33).

        8.      The standards for granting an injunction pending appeal are the same as that of

granting a preliminary injunction. See, e.g., Long v. Robinson, 432 F.2d 977, 979 (4th Cir. 1970).

Though this Court has already determined that Lighthouse’s motion for preliminary injunction

fails the relevant test, Lighthouse is nonetheless required by Fed. R. App. P. 8(a)(1)(C) to seek an

injunction pending appeal in this Court before seeking such relief from the Fourth Circuit, where

the appeal of this Court’s order is currently pending. Accordingly, Lighthouse incorporates herein

its reasons and legal arguments in it Motion for Temporary Restraining Order and Preliminary

Injunction (dkt. 3), as if fully set forth herein.

        9.      With each passing Sunday, and – indeed – each day, Lighthouse is suffering under

the yoke of Governor Northam’s unconstitutional orders prohibiting Lighthouse, its Pastor, and its

members/attendees from gathering together to exercise their sincerely held religious belief of

assembling themselves together to worship the Lord. Irreparable injury is imposed on Lighthouse

each and every day this Court fails to grant them the requested relief.

        10.     As such, an injunction pending appeal is warranted and should be granted

immediately. Failing that, this Court should issue its order on this instant motion with all deliberate

speed to facilitate Lighthouse’s satisfaction of its requirements under Fed. R. App. 8 and

expeditiously request such relief from the Fourth Circuit.




                                                     5
Case 2:20-cv-00204-AWA-RJK Document 18 Filed 05/02/20 Page 6 of 7 PageID# 213



                                       CONCLUSION

       For the foregoing reasons, Lighthouse respectfully requests that this Court enter an

Injunction Pending Appeal, or, in the alternative, expeditiously issue its order concerning such

motion to permit Lighthouse to pursue alternative relief from the United States Court of Appeals

for the Fourth Circuit.



                                                   Respectfully submitted,

                                                   /s/ Daniel J. Schmid
                                                   Mathew D. Staver*
                                                   Horatio G. Mihet*
                                                   Roger K. Gannam*
                                                   Daniel J. Schmid (VA 84415)
                                                   Attorneys for Plaintiff
                                                   LIBERTY COUNSEL
                                                   P.O. Box 540774
                                                   Orlando, FL 32854
                                                   (407) 875-1776
                                                   court@lc.org
                                                   hmihet@lc.org
                                                   rgannam@lc.org
                                                   dschmid@lc.org

                                                   *Admitted pro hac vice




                                               6
Case 2:20-cv-00204-AWA-RJK Document 18 Filed 05/02/20 Page 7 of 7 PageID# 214



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of May, 2020, I cause a true and correct copy of the

foregoing to be electronically filed with this Court. Service will be effectuated via this Court’s

ECF/electronic notification system.

                                                    /s/ Daniel J. Schmid
                                                    Mathew D. Staver*
                                                    Horatio G. Mihet*
                                                    Roger K. Gannam*
                                                    Daniel J. Schmid (VA 84415)
                                                    Attorneys for Plaintiff
                                                    LIBERTY COUNSEL
                                                    P.O. Box 540774
                                                    Orlando, FL 32854
                                                    (407) 875-1776
                                                    court@lc.org
                                                    hmihet@lc.org
                                                    rgannam@lc.org
                                                    dschmid@lc.org

                                                    *Admitted pro hac vice




                                                7
